Cite as 2014 Ark. 476

                SUPREME COURT OF ARKANSAS
                                       No.   CR-14-49

CODY LEE MARTIN                                   Opinion Delivered   November 13, 2014
                               APPELLANT
                                                  APPEAL FROM THE OUACHITA
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-12-160]

STATE OF ARKANSAS                                 HONORABLE EDWIN KEATON,
                                 APPELLEE         JUDGE

                                                  SUPPLEMENTAL RECORD
                                                  ORDERED; REBRIEFING
                                                  ORDERED.


                                      PER CURIAM


       Appellant Cody Lee Martin is appealing the order entered by the Ouachita County

Circuit Court denying his motion to withdraw his negotiated plea of nolo contendere to a

charge of sexual assault in the first degree for which he received a sentence of eight years in

prison. For reversal, he claims error in the circuit court’s decision. We cannot reach the

merits of the appeal at this time because Martin has failed to file a sufficient record for our

review.

       The issues in this case center on Martin’s plea of nolo contendere that took place at a

hearing on May 17, 2013, according to the circuit court’s docket entry. However, the record

does not contain a transcript of the plea hearing. Despite Martin’s assertions to the contrary,

the record of the hearing is essential to our review, as the circuit court referenced the

proceeding in its order. See Rice v. State, 2013 Ark. 167 (per curiam). Pursuant to Ark. R.
                                      Cite as 2014 Ark. 476

App. P.–Civ. 6(e), we direct Martin to correct this deficiency in the record by filing a

certified, supplemental record of the plea hearing.

          Accordingly, Martin is directed to supplement the record with our clerk within thirty

days from the date of this per curiam. At that time, a briefing schedule will be set. After

service of the substituted brief, the State shall have an opportunity to file a responsive brief in

the time prescribed by the Clerk, or to rely upon the brief that was previously filed in this

appeal.

          Certified supplemental record ordered; rebriefing ordered.

          Hurst, Morrissey & Hurst, PLLC, by: Q. Byrum Hurst, Jr., for appellant.

          Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                                2